DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The examiner would like to emphasize that while one or more reasons are offered below why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim.
The references on the IDS, dated 4/8/2021, along with the following references are relevant to the applicant’s disclosure and the current state of the art prior to the effective filing data of the claimed invention:
Ji (US 2020/0363955)
Cui (US 2021/0181940)
Lee (US 2020/0371715)
Lin (US 2020/0285393)
Parker (US 2020/0125294)
The claimed invention at issue is a broader version of the allowed claims of the parent application 16/425,565 (now US patent 10,872,035), as they share allowable subject matter, a terminal disclaimer has been filed.
The examiner, even taking the broadest view of “native logical bands” and “limited logic bands” to simply be referring to what is known in the art as either super blocks or super pages, where the native logical bands consist of a block/page from more planes/dies of the non-volatile memory than the limited logical bands, the prior art of record still doesn’t make obvious, either alone or in combination all the limitations of the claimed invention.  While a majority of the prior art above makes it clearly known that the number of planes/dies of a NVM that are used to make up super blocks/pages can be (re)configured to span any number of dies/planes of a non-.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137